DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 23, 2021 has been entered.
 Response to Amendment
The Amendment filed April 23, 2021 has been entered. Claims 1 – 5 are pending in the application with claims 4 and 5 being newly added.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following feature(s) must be shown or canceled from the claim(s).  No new matter should be entered.
“an inner space” and “an axial size” in claim 5
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 
Claim Objections
Claim 4 is objected to because of the following informality. Appropriate correction is required.
In line 2: “in parallel” should read --parallel--.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claim 5 recites the limitation “an axial size of the inner space does not extend toward the motor housing portion” in lines 3-4. This is a new matter because the originally filed specification does not provide support for the above limitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “an axial size of the inner space does not extend toward the motor housing portion” in lines 3-4. It is unclear from the specification as to what applicant means by the phrase “axial size”. It is to be noted that (in view of fig. 2) the inner space of the impeller housing portion (IH, in fig. 3B or IHa, in fig. 5B) does extend towards the motor housing portion (RH, in fig. 2).
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pawellek et al. (US 2018/0238348 – herein after Pawellek).
In reference to claim 1, Pawellek discloses an electric pump (figs. 1-2), comprising:
a motor (2);
a case (case as whole is defined by motor housing 27+pump housing 1+housing defining chamber 30, see fig. 2); 
an impeller (20) rotated by the motor; 
a motor housing portion (i.e. portion of the case or region within the case in which motor is accommodated; portion or region within part 27 of the case; this portion is also shown in fig. A below as “MHP”) that is provided in the case and houses the motor; 
an impeller housing portion (i.e. portion of the case or region within the case in which impeller is accommodated; portion or region within part 31 of the case; this portion is also shown in fig. A below as “IHP”) that is provided in the case and houses the impeller (20) and is positioned at one side (right side in view of fig. 1) with respect to the motor housing portion (27) in a rotation axis of the motor (axis being in a horizontal direction in view of fig. 1); 
an introduction pipe portion (defined by 33) that introduces a fluid into the impeller housing portion (see rectangular region defined by 33 that allows the fluid to flow through) and is positioned at the one side with respect to the motor housing portion (right side in view of fig. 1); 
a discharge pipe portion (12) that discharges the fluid from the impeller housing portion; and
a printed circuit board (3, in fig. 3) electrically connected to a coil (see ¶55) of the motor and positioned at the one side with respect to the motor housing portion (right side in view of fig. 1), wherein:
wherein the printed circuit board (3) and the coil (¶55) are electrically connected to each other via a conductive member (bus rail 35 itself or supply lines within the bus rail 55, see ¶55; the conductive member “35” is in L shape as shown in fig. A below),
at least a first part of the conductive member (left end of 35, in view of fig. 1) is positioned radially outwards about the rotation axis from the impeller housing portion (see fig. A below: first part of the conductive member is circled; this part is positioned away from the impeller housing portion and is radially outwards about the rotation axis {arrow a being the direction}),
the conductive member is partially buried in the case (portion “b” of the case shown in fig. A below),
the conductive member is provided so as not to be exposed to an outside radially outward (i.e. to the surrounding environment around the pump) about the rotation axis from the case, and

the introduction pipe portion and the impeller housing portion are integrally formed with each other (as seen in fig. A below: element 30 that defines the introduction pipe portion is integrally formed with the impeller housing portion defined by base/body of element 31).

    PNG
    media_image1.png
    960
    723
    media_image1.png
    Greyscale

Fig. A: Edited fig. 1 of Pawellek to show claim interpretation.
In reference to claim 2, Pawellek discloses the electric pump, comprising: a surrounding wall portion (i.e. outer circumferential wall of the case itself) that is at least a second part of the conductive member (shown in fig. A above) is positioned radially inward about the rotation axis from the surrounding wall portion (as seen in fig. A above).
In reference to claim 3, Pawellek discloses the electric pump, wherein the surrounding wall portion (i.e. outer circumferential wall of the case itself) surrounds the printed circuit board (3) {as seen in fig. A above}.
In reference to claim 4, Pawellek discloses the electric pump, wherein (see fig. A above) the introduction pipe portion (rectangular box) is substantially in parallel with the discharge pipe portion (12) [see the dashed vertical lines establishing the claimed parallel relationship].
In reference to claim 5, Pawellek discloses the electric pump, wherein: an inner space (see fig. A above) of the impeller housing portion houses the impeller, an axial size of the inner space does not extend toward the motor housing portion (i.e. the asserted inner space does not completely extend towards the motor housing portion), and a semi-diameter of the inner space is changed in a circumferential direction about the rotation axis (as seen in fig. A above: asserted inner space has steps, thus the radius or semi-diameter being changed in a circumferential direction about the rotation axis).
Response to Arguments
Applicant’s arguments, dated 04/23/2021, with respect to claim 1 have been considered but they are moot. The amendment to independent claim 1 changed the scope 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. Kanai teaches a blower device wherein the circuit board is placed above the impeller and is cooled by the pumped fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746